Filed 2/24/22 P. v. Sanchez-Garcia CA5
Opinion following rehearing

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIFTH APPELLATE DISTRICT

 THE PEOPLE,
                                                                                             F078939
           Plaintiff and Respondent,
                                                                               (Super. Ct. No. SF019281A)
                    v.

 OSCAR SANCHEZ-GARCIA,                                                                    OPINION
           Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Kern County. Jose R.
Benavides, Judge.
         Michelle T. LiVecchi-Raufi, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Rob Bonta and Xavier Becerra, Attorneys General, Michael P. Farrell, Assistant
Attorney General, Julie A. Hokans and Robert Gezi, Deputy Attorneys General, for
Plaintiff and Respondent.
                                                        -ooOoo-
                                    INTRODUCTION
       Appellant Oscar Sanchez-Garcia was convicted of one count of making criminal
threats (Pen. Code, § 422)1 for threatening to kill his mother. He was sentenced to the
second strike term of six years in prison.
       On appeal, Sanchez-Garcia contends his conviction must be reversed for
insufficient evidence. He also argues the court improperly permitted the prosecution to
introduce evidence that he called his mother from jail and encouraged her not to appear in
court and about a prior incident when he assaulted his mother that occurred three years
earlier. He separately argues his trial attorney was prejudicially ineffective for failing to
request an instruction on voluntary intoxication. Finally, he contends that remand is
required for the court to determine whether he has the ability to pay the restitution fine
and other fees.
       We filed an opinion affirming the judgment on January 24, 2022 (People v.
Sanchez-Garcia (Jan. 24, 2022, F078939) [nonpub. opn.]). Thereafter, Sanchez-Garcia
filed a petition for rehearing arguing two statutory enactments signed by the Governor on
October 8, 2021, Senate Bill No. 567 (2021-2022 Reg. Sess.) (Senate Bill No. 567) and
Assembly Bill No. 124 (Assembly Bill No. 124) (2021-2022 Reg. Sess.), applied
retroactively to Sanchez-Garcia’s judgment of conviction under In re Estrada (1965) 63
Cal.2d 740, 748 (Estrada). We granted rehearing, vacated our initial opinion, and
ordered supplemental briefing from the parties.
       Having reviewed the parties’ supplemental briefs, we accept their agreement that
these enactments apply retroactively to this case, and that Assembly Bill No. 124 requires
remand for resentencing. In light of our conclusion that the case is to be remanded for




1      All further statutory citations are to the Penal Code unless otherwise indicated.

                                              2.
resentencing, Sanchez-Garcia’s claim that he is entitled to an ability to pay hearing upon
the court-imposed fines and fees is moot.    In all other respects, we affirm the judgment.
                                          FACTS
       Sanchez-Garcia was 22 years old at the time of his trial in 2019. P.S., his mother,
was a field worker. Sanchez-Garcia occasionally lived with his mother in Wasco. As of
July 2018, Sanchez-Garcia had been living with her for about one month, and he was not
working.2
       P.S. testified that on the afternoon of July 17, 2018, she drove around for five
hours because she was trying to get a loan to rent a studio apartment. Sanchez-Garcia
was in the car with her; everything was fine between them. She further testified that she
tried to get a loan, but “[t]hey didn’t lend me anything.”
Sanchez-Garcia’s Statement to P.S.
       After she failed to get the loan, Sanchez-Garcia asked P.S. to drive to “Broadway”
in Wasco. P.S. testified that as she drove to that location, Sanchez-Garcia became angry,
but they did not argue. She testified that she had not seen Sanchez-Garcia drinking while
they were driving around.3
       P.S. testified that when they arrived on Broadway, Sanchez-Garcia told her to “to
drive over to the field. Tomorrow you will know God.” “[H]e said just go to the field
because ma[ñ]ana you will see God.”4 Sanchez-Garcia did not hit or strike her when he
made the statement.
       At trial, P.S. insisted that Sanchez-Garcia did not say he was going to kill her, she
did not tell the investigating deputy that Sanchez-Garcia threatened to kill her, and the
deputy’s report to the contrary was not accurate. P.S. initially testified that she did not

2      P.S. testified she was sad about the situation between a mother and son, and that
she had to appear in court.
3      As will be explained below, P.S. told the investigating deputy, in a recorded
statement, that Sanchez-Garcia bought a beer before he became agitated.
4      This statement is the basis for the criminal threat charge.

                                              3.
know what Sanchez-Garcia meant when he made the statement, but subsequently
admitted that she thought Sanchez-Garcia was threatening to kill her.
       “Q.    But when he said you will see God, you thought that that was a threat?
       “A.    Yes.”
       P.S. testified she became afraid when he made the statement because he was
“upset,” “angry,” and “furious,” but she did not think Sanchez-Garcia was “capable of
doing it.”
P.S.’s Testimony About Sanchez-Garcia’s Alleged Drug Use
       As we will discuss in issue IV, post, P.S. testified that she never saw Sanchez-
Garcia use drugs, but she believed he used drugs that day because “[d]rugs make him
change” and make him upset and angry, and she blamed “the drugs” as the reason he
made the statement. Sanchez-Garcia’s threat came out of nowhere “because he was
under the influence of drugs.”5
P.S. Drives to Her Friend’s Home
       At the time Sanchez-Garcia made the statement, P.S.’s home was about 10
minutes away from where she was driving. P.S. testified she decided to drive to the
home of her friend, Letty, because Letty’s residence was closer. She drove there because
Sanchez-Garcia was upset, and she felt safer with her friend. P.S. got there within one or
two minutes of when Sanchez-Garcia made the statement.
       When P.S. arrived at Letty’s house, she got out of the car, and Sanchez-Garcia
stayed inside the car. P.S. took the car keys and ran inside Letty’s home. Sanchez-
Garcia did not say anything to her during the short drive or when she ran from the car.
       P.S. testified Letty was home with several members of her family. P.S. told Letty
and her family what Sanchez-Garcia said in the car, that he “was not in good shape, that


5      As we will discuss in issue IV, post, Sanchez-Garcia argues defense counsel was
prejudicially ineffective for failing to request an instruction on voluntary intoxication
based on P.S’s testimony.

                                            4.
he told me to go to the field, that tomorrow I would see God, and I suppose I thought that
there was a knife[,] but I didn’t see a knife.” P.S. testified she never saw a knife, and she
was just guessing because of what he said about going to the field.6
       P.S. testified that she asked Letty to call 911 because Sanchez-Garcia was upset,
and P.S. was afraid. P.S. testified that one of the people at Letty’s house was “Bre,” who
was the girlfriend of Letty’s son. P.S. also told Bre what Sanchez-Garcia said in the car.
Bre acted as her interpreter, called 911, and reported the incident.
       When the deputies arrived at Letty’s house, P.S. initially stayed inside while Bre
went outside and talked with them. P.S. then went outside and saw the deputies with
Sanchez-Garcia. P.S. testified a deputy asked her questions, but he did not speak
Spanish, and Bre again acted as her interpreter.
P.S.’s Recorded Statements to Deputy Pruneda
       Deputy Rene Pruneda of the Kern County Sheriff’s Department responded to
Letty’s residence in Wasco at 9:24 p.m., on a dispatch of criminal threats and that the
suspect possibly had a knife; other deputies also responded to the scene.
       Deputy Pruneda testified that he spoke with P.S., and she was nervous, scared, and
had tears in her eyes. Pruneda understood Spanish but only “somewhat” spoke the
language, and a woman at the residence helped him communicate with P.S. Pruneda
asked open-ended questions for P.S. to explain what happened. Pruneda activated his
department-issued body-worn camera and recorded his interview with P.S. The
recording was played for the jury and the transcript was introduced.
       Deputy Pruneda asked P.S. if Sanchez-Garcia had any mental problems, and she
said no. Pruneda asked P.S. what happened. P.S. said Sanchez-Garcia had been with her
all day, and they were trying to rent a “studio.” P.S. continued:



6      There was no evidence that Sanchez-Garcia was found in possession of a knife or
a knife was recovered from P.S.’s car.

                                             5.
       “[H]e was with me all day. Then he bought himself a beer. He started to
       get agitated, ‘take me here, take me here, take me,’ and he began to get
       agitated and he told me that he was going to kill me. He said, ‘go to the
       field, tomorrow you see God.’ And I was afraid and I came over here.”7
       (Italics added.)
       P. S. told Deputy Pruneda that this was not the first time Sanchez-Garcia had told
her this. “There has been another occasion that he has said he wanted to kill me. And the
truth is I am afraid.”
       Deputy Pruneda advised P.S. that if she wanted him arrested, then they would take
him to jail, charges would be filed, and she would have to testify against him. Pruneda
asked if she would testify against her son. P.S. said yes.
       Deputy Pruneda testified an ambulance was called to the scene to “medically
clear” Sanchez-Garcia, and he was cleared.8
P.S.’s Testimony About Her Prior Statements
       P.S. reviewed a transcript of her prior statements to Deputy Pruneda about the
charged offense and insisted that Sanchez-Garcia did not say he was going to kill her.

              “[THE PROSECUTOR]. You didn’t tell the officer, and I quote:
       He, referring to your son, started to get agitated, take me here, take me here,
       take me. And he – again, your son – began to get agitated and told me that
       he was going to kill me. He said, quote, go to the field. Tomorrow you see
       God, end quote. And I was afraid and came over here.

               “A.       Yes. He said all that, but he didn’t say he was going to kill
       me.

              “Q. Well, that’s not the question that I’m asking you. What I’m
       asking you is: Is that what you told the deputy?


7       As noted above, P.S. testified at trial that Sanchez-Garcia never said he was going
to kill her, and he was not drinking when they were driving around in the car.
8       After Deputy Pruneda testified Sanchez-Garcia was “medically cleared,” the
prosecutor asked where Sanchez-Garcia was taken after that. Defense counsel objected.
The prosecutor stated that he wanted to “make sure that [Sanchez-Garcia] was cleared,
that there were no mental health issues or medical issues that contributed to that that the
deputy noted.” The court granted the objection and instructed the parties to continue.

                                                 6.
                 “A.   No.”

       P.S. again denied making certain statements to Deputy Pruneda:

               “[THE PROSECUTOR]. Okay. Did you tell the officer that this is
       not the first time he tells me this, and I quote, because it’s not the first time
       he tells me this. There has been another occasion—

                 “A.   No.

             “Q. Did you tell [the deputy] there has been another occasion that
       [Sanchez-Garcia] has said he wanted to kill me?

                 “A.   No.

                 “Q.   Did you tell the officer: And the truth is, I’m afraid?

                 “A.   At the time, I was afraid.

                 “Q.   But you didn’t say that he was going to kill you?

                 “A.   No.

             “Q. And you didn’t say that this is not the first time he said he’s
       wanted to kill you?

                 “A.   There hasn’t been any, no.”
       The prosecutor asked P.S. if she was aware that Deputy Pruneda was recording her
statements. She said no. The prosecutor asked if the recording was correct. P.S. insisted
Sanchez-Garcia did not say he was going to kill her, and she did not make that statement
to the deputy.
Sanchez-Garcia Calls P.S. From Jail9
       The parties stipulated that on September 3, 2018, Sanchez-Garcia called P.S. from
jail. The court took judicial notice that at the time of the call, Sanchez-Garcia’s
preliminary hearing was set for September 11, 2018. The recording of the call was
played for the jury, and the transcript was introduced.

9      As will be discussed in issue II, post, the court granted the prosecution’s motion,
over Sanchez-Garcia’s objection, and admitted evidence about Sanchez-Garcia’s call
from jail.

                                               7.
       According to the transcript, Sanchez-Garcia asked P.S. what she knew about the
case and “how much … they want[ed] to give [him].” P.S. said she would not see them
“until the 11th.” Sanchez-Garcia said: “Look, that, that, that day on the 11th, don’t go.
They are going to be calling you. Just tell them … that you were sick and you were not
feeling well and you could not answer the phone until three (3).” Sanchez-Garcia
continued: “If you don’t go, it is going to help my case. They are going to have to have
it dismissed.”
       P.S. asked Sanchez-Garcia if they were going to do something to her if she did not
show up. Sanchez-Garcia said they would not do anything and explained “it’s a sign and
release. It’s just like … a ticket for not showing. [It’s] like a ticket,” like when his father
got a parking ticket.
       As the call continued, Sanchez-Garcia again told P.S.: “It’s just a fine. Just tell
them, that day, just don’t go. That you were sick. ‘I was sick, I, I, fell asleep, and I
couldn’t, I couldn’t answer the phone. My phone was … I couldn’t find the phone.’ You
just do something, that, that day, they are going to dismiss my case and they are not going
to give me years and what I am thinking is, really?” P.S. said she cared about him and
wanted him out.
       At trial, P.S. acknowledged the call occurred but testified she did not feel Sanchez-
Garcia was trying to scare her or stop her from testifying against him.
                                 THE 2015 INCIDENT10
P.S.’s Trial Testimony
       P.S. testified that Sanchez-Garcia did not threaten to kill her during the charged
offense and denied mentioning a prior incident to Deputy Pruneda. The prosecutor then




10     As will be discussed in issue III, post, the court overruled Sanchez-Garcia’s
objections and granted the prosecution’s motion to introduce evidence about the 2015
incident.

                                              8.
asked if she remembered an incident when she called the sheriff’s department in May
2015.
        P.S. testified Sanchez-Garcia lived with her in 2015. She thought he was using
drugs at that time and testified that he would get upset when he used drugs. On that
particular day in May 2015, Sanchez-Garcia got upset and broke a table; he used a piece
of the broken table to hit her in the back. He did not threaten to kill her. She denied that
Sanchez-Garcia hit her in the head. As she testified, she pointed to her shoulder as the
location where she was injured.

               “[THE PROSECUTOR]. If the officer said that you got hit in the
        head [in 2015] and that’s where he saw the injuries, what would you say to
        that?

                 “A.   Not on my head. In the back of my head but not on my
        head.”
        P.S. testified that after Sanchez-Garcia hit her with the piece of the table, she was
afraid of him because he was upset, and she was hurt.
The Investigation of the 2015 Incident
        Deputy Raymond Seibert of the Kern County Sheriff’s Department testified at the
trial in this case that he responded to P.S.’s apartment in Wasco on May 4, 2015.
Sanchez-Garcia was present. Seibert testified P.S. was “a little frightened, a little
disheveled.”
        Deputy Seibert testified P.S. reported she had been in an altercation with Sanchez-
Garcia. P.S. said he hit her over the head with a table leg, and she was injured; she
showed him where she was injured. Seibert saw a bump on the left rear side of P.S.’s
head, on her scalp and under her hair. The bump was about an inch and a half in size,
and it looked “pretty fresh.” Seibert took photographs of the head injury and the table leg
used to inflict it; the photographs were introduced at this trial.




                                               9.
P.S.’s Testimony About Sanchez-Garcia’s Anger
      On direct examination at trial, P.S. initially testified that during the prior incident
in 2015, Sanchez-Garcia was not upset in the same way that he was at the time of the
charged offense in 2018. On further examination, P.S. testified that Sanchez-Garcia “gets
upset under the influence of drugs the same way.”

            “[THE PROSECUTOR]. … He hit you hard enough [in 2015] and
      you were scared and he was upset enough that you had to call the police?

             “A.    I was scared.

             “Q.    Why were you scared?

             “A.    Because he was upset.

             “Q.    And he was upset in July of 2018; right?

             “A.    Yes.”
      P.S. testified she never saw Sanchez-Garcia use drugs, “but his actions and his
attitude make me believe that he does drugs,” and thought he was using drugs at the time
of both the 2015 incident and the charged offense.
                            PROCEDURAL BACKGROUND
      On September 12, 2018, an information was filed in the Superior Court of Kern
County charging Sanchez-Garcia with count 1, criminal threats, with one prior serious
felony enhancement (§ 667, subd. (a)), one prior strike conviction, and one prior prison
term enhancement (§ 667.5, subd. (b)).
      On February 5, 2019, Sanchez-Garcia’s jury trial began with the presentation of
evidence.
      On February 6, 2019, Sanchez-Garcia was convicted of the charged offense.
Thereafter, Sanchez-Garcia admitted the prior conviction allegations.
Sentencing
      On March 5, 2019, the trial court granted Sanchez-Garcia’s motion to dismiss the
prior serious felony enhancement (§ 667, subd. (a)) and the prior prison term

                                             10.
enhancement (§ 667.5, subd. (b)). The court imposed the upper term of three years,
doubled to six years as the second strike sentence. Sanchez-Garcia filed a timely notice
of appeal.
                                       DISCUSSION
I.     Substantial Evidence of Criminal Threats
       Sanchez-Garcia contends his conviction for violating section 422, criminal threats,
must be reversed for insufficient evidence because his statements in the car did not
constitute a threat of death or great bodily injury, his statement was not a clear,
unconditional threat with an immediate prospect of execution, and P.S. was not in
sustained or reasonable fear as a result of his statements.
       A.     Substantial Evidence
       “In assessing a claim of insufficiency of evidence, the reviewing court’s task is to
review the whole record in the light most favorable to the judgment to determine whether
it discloses substantial evidence – that is, evidence that is reasonable, credible, and of
solid value – such that a reasonable trier of fact could find the defendant guilty beyond a
reasonable doubt. [Citation.] The federal standard of review is to the same effect: Under
principles of federal due process, review for sufficiency of evidence entails not the
determination whether the reviewing court itself believes the evidence at trial establishes
guilt beyond a reasonable doubt, but, instead, whether, after viewing the evidence in the
light most favorable to the prosecution, any rational trier of fact could have found the
essential elements of the crime beyond a reasonable doubt. [Citation.] The standard of
review is the same in cases in which the prosecution relies mainly on circumstantial
evidence. [Citation.] ‘ “Although it is the duty of the jury to acquit a defendant if it finds
that circumstantial evidence is susceptible of two interpretations, one of which suggests
guilt and the other innocence [citations], it is the jury, not the appellate court[,] which
must be convinced of the defendant’s guilt beyond a reasonable doubt. ‘ “If the
circumstances reasonably justify the trier of fact’s findings, the opinion of the reviewing

                                              11.
court that the circumstances might also reasonably be reconciled with a contrary finding
does not warrant a reversal of the judgment.” ’ ” ’ ” (People v. Rodriguez (1999) 20
Cal.4th 1, 11.)
       B.     Section 422
       Section 422 defines the offense of criminal threats as follows:
       “Any person who willfully threatens to commit a crime which will result in death
or great bodily injury to another person, with the specific intent that the statement, made
verbally, in writing, or by means of an electronic communication device, is to be taken as
a threat, even if there is no intent of actually carrying it out, which, on its face and under
the circumstances in which it is made, is so unequivocal, unconditional, immediate, and
specific as to convey to the person threatened, a gravity of purpose and an immediate
prospect of execution of the threat, and thereby causes that person reasonably to be in
sustained fear for his or her own safety or for his or her immediate family’s safety, shall
be punished by imprisonment in the county jail not to exceed one year, or by
imprisonment in the state prison.” (§ 422, subd. (a).)
       C.     Elements of the Offense
       “In order to prove a violation of section 422, the prosecution must establish all of
the following: (1) that the defendant ‘willfully threaten[ed] to commit a crime which will
result in death or great bodily injury to another person,’ (2) that the defendant made the
threat ‘with the specific intent that the statement … [was] to be taken as a threat, even if
there [was] no intent of actually carrying it out,’ (3) that the threat … was ‘on its face and
under the circumstances in which it [was] made, … so unequivocal, unconditional,
immediate, and specific as to convey to the person threatened, a gravity of purpose and
an immediate prospect of execution of the threat,’ (4) that the threat actually caused the
person threatened ‘to be in sustained fear for his or her own safety or for his or her




                                              12.
immediate family’s safety,’ and (5) that the threatened person’s fear was ‘reasonabl[e]’
under the circumstances.” (People v. Toledo (2001) 26 Cal.4th 221, 227-228.)11
       “Section 422 ‘was not enacted to punish emotional outbursts, it targets only those
who try to instill fear in others. [Citation.]’ [Citation.] The statute ‘does not punish such
things as “mere angry utterances or ranting soliloquies, however violent.” [Citation.]’
[Citation.] Instead, a criminal threat ‘is a specific and narrow class of communication,’
and ‘the expression of an intent to inflict serious evil upon another person.’ ” (People v.
Wilson (2010) 186 Cal.App.4th 789, 805 (Wilson).)
       “ ‘A threat is sufficiently specific where it threatens death or great bodily injury.
A threat is not insufficient simply because it does “not communicate a time or precise
manner of execution, section 422 does not require those details to be expressed.”
[Citation.]’ [Citation.] In addition, section 422 does not require an intent to actually
carry out the threatened crime. [Citation.] Instead, the defendant must intend for the
victim to receive and understand the threat, and the threat must be such that it would
cause a reasonable person to fear for his or her safety or the safety of his or her
immediate family. [Citation.] ‘While the statute does not require that the violator intend
to cause death or serious bodily injury to the victim, not all serious injuries are suffered to
the body. The knowing infliction of mental terror is equally deserving of moral
condemnation.’ ” (Wilson, supra, 186 Cal.App.4th at p. 806.)
       “[A] prosecution under section 422 does not require an unconditional threat of
death or great bodily injury.” (People v. Bolin (1998) 18 Cal.4th 297, 338.) “[T]he
reference to an ‘unconditional’ threat in section 422 is not absolute.” (Id. at p. 339.)
Section 422’s use of the word “unconditional” was not meant “ ‘to prohibit prosecution
of all threats involving an “if” clause, but only to prohibit prosecution based on threats

11     The California Supreme Court has clarified that “a threat made through nonverbal
conduct falls outside the scope of section 422 as currently written.” (People v. Gonzalez
(2017) 2 Cal.5th 1138, 1147.) This requirement does not apply in the instant case since
the criminal threats charge was based on Sanchez-Garcia’s verbal statement to P.S.
                                             13.
whose conditions precluded them from conveying a gravity of purpose and imminent
prospect of execution.’ ” (Ibid.)
       “Moreover, imposing an ‘unconditional’ requirement ignores the statutory
qualification that the threat must be ‘so … unconditional … as to convey to the person
threatened, a gravity of purpose and an immediate prospect of execution .…’ [Citation.]
‘The use of the word “so” indicates that unequivocality, unconditionality, immediacy and
specificity are not absolutely mandated, but must be sufficiently present in the threat and
surrounding circumstances to convey gravity of purpose and immediate prospect of
execution to the victim.’ [Citation.] ‘If the fact that a threat is conditioned on something
occurring renders it not a true threat, there would have been no need to include in the
statement the word “so.” ’ [Citation.] This provision ‘implies that there are different
degrees of unconditionality. A threat which may appear conditional on its face can be
unconditional under the circumstances.… [¶] Language creating an apparent condition
cannot save the threatener from conviction when the condition is illusory, given the
reality of the circumstances surrounding the threat. A seemingly conditional threat
contingent on an act highly likely to occur may convey to the victim a gravity of purpose
and immediate prospect of execution.’ ” (Bolin, supra, 18 Cal.4th at p. 340, second
italics added.)
       “Thus, the third element’s four enumerated statutory elements – unequivocality,
unconditionality, immediacy and specificity – are ‘ “simply the factors to be considered
in determining whether a threat, considered together with its surrounding circumstances,
conveys those impressions to the victim.” ’ ” (Wilson, supra, 186 Cal.App.4th at p. 807.)
       “While the third element of section 422 also requires the threat to convey ‘ “a
gravity of purpose and an immediate prospect of execution of the threat,” ’ it ‘does not
require an immediate ability to carry out the threat. [Citation.]’ [Citations.] ‘The
“immediate prospect of execution” in the context of a conditional threat is obviously to
be distinguished from those cases dealing with threats of immediate harm, recognized at

                                            14.
the very moment of the threat, such as those which support a defense of duress or
necessity.’ ” (Wilson, supra, 186 Cal.App.4th at p. 807.) “ ‘[W]e understand the word
“immediate” to mean that degree of seriousness and imminence which is understood by
the victim to be attached to the future prospect of the threat being carried out, should the
conditions not be met.’ ” (Ibid.)
       “The fourth and fifth elements of section 422 require the victim ‘reasonably to be
in sustained fear’ for his or her own safety or the safety of his or her family. (§ 422.)”
(Wilson, supra, 186 Cal.App.4th at p. 808.) This “requires proof of a mental element in
the victim.” (People v. Allen (1995) 33 Cal.App.4th 1149, 1156 (Allen).) “The word
fear, of course, describes the emotion the victim experiences.” (People v. Fierro (2010)
180 Cal.App.4th 1342, 1349 (Fierro).) “ ‘Sustained fear’ refers to a state of mind.”
(Ibid.) Sustained fear “means a period of time that extends beyond what is momentary,
fleeting, or transitory.” (Allen, supra, at p. 1156.) Even a single minute of fear may
qualify as “sustained” under the statute. (Fierro, supra, at p. 1349.) “When one believes
he [or she] is about to die, a minute is longer than ‘momentary, fleeting, or transitory.’ ”
(Ibid.) “ ‘The victim’s knowledge of defendant’s prior conduct is relevant in establishing
that the victim was in a state of sustained fear.’ ” (Wilson, supra, at p. 808.)
       D.     Analysis
       Sanchez-Garcia’s conviction for criminal threats is supported by substantial
evidence because he made a clear and express threat to kill P.S. P.S. told Deputy
Pruneda that Sanchez-Garcia became agitated and “he told me that he was going to kill
me.” P.S. told Pruneda and testified that Sanchez-Garcia told her to “to drive over to the
field. Tomorrow you will know God.” “[H]e said just go to the field because ma[ñ]ana
you will see God.”
       Sanchez-Garcia argues his statements did not constitute a threat of death or great
bodily injury. P.S. tried to minimize some aspects of Sanchez-Garcia’s statements when
she testified, but her prior inconsistent statements were admitted through Deputy

                                             15.
Pruneda’s bodycam recording – she told Pruneda that as she drove Sanchez-Garcia to
Broadway, “[h]e started to get agitated, ‘take me here, take me here, take me,’ and he
began to get agitated and he told me that he was going to kill me. He said, ‘go to the
field, tomorrow you see God.’ And I was afraid and I came over here.” (Italics added.)
On further examination, P.S. admitted that “when he said you will see God,” she thought
that was a threat, he was threatening to kill her, and she became afraid because of what he
said and how he was upset, angry, and furious.
       Sanchez-Garcia argues there was insufficient evidence the alleged threat was
clear, unconditional, or had the prospect of immediate execution, since he used the word
“tomorrow” when he made the statements. “ ‘A threat is not insufficient simply because
it does “not communicate a time or precise manner of execution, section 422 does not
require those details to be expressed.” ’ ” (Wilson, supra, 186 Cal.App.4th at p. 806.)
While Sanchez-Garcia said that P.S. would see God “tomorrow,” that word did not
undermine the immediacy of the threat. P.S. told Deputy Pruneda that Sanchez-Garcia
threatened to kill her and directed her to drive to “the fields” at that moment, and she was
frightened by his threat because she decided to instead drive to her friend’s nearby house
where she would feel safer. Sanchez-Garcia’s additional comment about “tomorrow”
may have meant that he would do something and leave her in the field to slowly die.
       There is no evidence that Sanchez-Garcia was found in possession of a weapon or
a weapon was found in the car, and P.S. testified he did not make any physical actions
toward her after he made the statements. However, the absence of a weapon or a physical
assault do not undermine the immediacy of the threat because section 422 does not
require an intent to actually carry out the threatened crime or the immediate ability to
carry out the threat. (Wilson, supra, 186 Cal.App.4th at p. 806.) “ ‘[W]e understand the
word “immediate” to mean that degree of seriousness and imminence which is
understood by the victim to be attached to the future prospect of the threat being carried
out, should the conditions not be met.’ ” (Id. at p. 807.)

                                             16.
       Sanchez-Garcia argues there was insufficient evidence P.S. was in sustained fear
of him, or that fear was reasonable. P.S.’s testimony refutes this assertion. While she
attempted to minimize his statements, she consistently testified that she became
frightened by what he said in the car and decided to drive to her friend’s house because it
was closer to her location, and she knew she would feel safer there. P.S. testified that she
arrived at Letty’s house within one or two minutes after Sanchez-Garcia made the threat.
She told Letty and Letty’s family what had happened and testified that she asked them to
call 911 because she was still afraid. Deputy Pruneda testified that when he arrived, P.S.
was nervous, scared, and had tears in her eyes. When Pruneda asked P.S. what happened,
she recounted Sanchez-Garcia’s statements and added, “I was afraid and I came over
here,” “the truth is I am afraid,” and said she was willing to testify against Sanchez-
Garcia.
       As explained above, fear is sustained when it lasts for “a period of time that
extends beyond what is momentary, fleeting, or transitory.” (People v. Allen, supra, 33
Cal.App.4th at p. 1156.) Even a single minute of fear may qualify as “sustained” under
the statute. (Fierro, supra, 180 Cal.App.4th at p. 1349.) “When one believes he is about
to die, a minute is longer than ‘momentary, fleeting, or transitory.’ ” (Ibid.) While there
is no evidence about the precise passage of time, it is clear that Sanchez-Garcia’s threat
resulted in P.S. suffering sustained fear from the moment he made the statement in the
car, continuing through the brief time it took for P.S. to drive to Letty’s house, P.S.’s
discussion with Letty and Letty’s family about what happened, her decision to have Bre
call 911, continuing to when Deputy Pruneda arrived and initially talked to Letty’s
family, and still existed when P.S. ultimately gave her recorded statement to Pruneda.
       Sanchez-Garcia relies on In re Ricky T. (2001) 87 Cal.App.4th 1132 (Ricky T.),
that reversed a juvenile court’s finding of a section 422 violation for insufficient
evidence, and argues the instant case is similar to the facts and also requires reversal. In
Ricky T., a 16-year-old minor left class to use the restroom at school and found the

                                             17.
classroom door locked when he returned. The minor pounded on the door, the teacher
swung it open, and the door hit the minor. The minor became angry, cursed the teacher,
and said, “ ‘I’m going to get you.’ ” The teacher sent the minor to the office, but the
incident was not reported to the police until the following day. One week later, the minor
admitted to an officer that he told the teacher that he was going to “kick [his] ass,” and he
was charged with violating section 422. (Ricky T., supra, at pp. 1135-1136.)
       Ricky T. reversed the juvenile court’s finding that the minor violated section 422
for insufficient evidence and held the circumstances of the minor’s statements showed his
alleged threats lacked credibility because they were not “serious, deliberate statements of
purpose.” (Ricky T., supra, 87 Cal.App.4th at p. 1137.) The teacher’s act of sending the
minor to the office did not establish that the threat was “so immediate” under section 422,
since the police were not contacted until the next day. There was no evidence suggesting
a physical confrontation was imminent or that the teacher and minor had any prior history
of conflicts. The court concluded the minor’s remark, “ ‘I’m going to get you’ [was]
ambiguous on its face and no more than a vague threat of retaliation without prospect of
execution.” (Ricky T., supra, at p. 1138.)
       Ricky T. does not support Sanchez-Garcia’s argument that the evidence in this case
is similarly insufficient because the minor’s remark in Ricky T. was vague and
ambiguous, and the police were not contacted until the following day. In this case,
however, Sanchez-Garcia expressly threatened to kill P.S., and his threat carried
sufficient immediacy because he could have overpowered her in the car at any time. P.S.
suffered from sustained fear, and that fear was reasonable, because she testified that he
was agitated, angry, and upset when he made the statements, and she decided to drive to
her friend’s nearby house since she was afraid and knew she would feel safer there.
P.S.’s decision to drive to her friend’s house was consistent with her realization that
Sanchez-Garcia could carry out his threat while she was isolated in the car with him. P.S.
testified she was still frightened after she told her friend’s family what happened and

                                             18.
agreed they should call 911. Deputy Pruneda testified that P.S. was nervous, scared, and
had tears in her eyes, and the bodycam recording showed that she told Pruneda that she
was still scared and afraid.
       We thus conclude Sanchez-Garcia’s conviction for violating section 422 is
supported by substantial evidence.
II.    Admission of the Jail Call
       Sanchez-Garcia next contends the court abused its discretion when it admitted
evidence of Sanchez-Garcia’s jail call to P.S. because the call was irrelevant and
prejudicial, and the error was exacerbated when the court instructed the jury with
CALCRIM No. 371 on consciousness of guilt because the instruction contained a
permissive inference and violated his due process rights.
       A.     Background
       Prior to trial, the prosecutor moved to introduce evidence that Sanchez-Garcia
called P.S. when he was in jail after he was arrested in this case. The call occurred
shortly before the preliminary hearing and Sanchez-Garcia told her not to come to court.
The prosecutor’s motion argued Sanchez-Garcia’s statements were admissible as
admissions. The motion requested to introduce a transcript of the telephone call, that
lasted less than five minutes and was translated from Spanish to English, and for judicial
notice of the scheduled date for the preliminary hearing.
       At a hearing on the motion, the prosecutor argued Sanchez-Garcia’s statements to
P.S. during the jail call were relevant as to his consciousness of guilt because he tried to
dissuade the only witness to the charged offense not to testify.
       Defense counsel opposed the motion and argued evidence of the jail call would be
unduly prejudicial under Evidence Code section 352. Counsel argued P.S. did not want
to cooperate or testify in this case from the beginning, and Sanchez-Garcia just responded
to her concerns and explained that if she did not testify, “that she’s not going to get in as
much trouble as she thinks.”

                                             19.
       B.     The Court’s Ruling
       The court granted the prosecution’s motion to introduce evidence of Sanchez-
Garcia’s call from jail: “Just listening to the argument, it’s obviously, in my mind
anyway, something for cross-examination.” Defense counsel asked the court to play the
entire tape recording of the call, even though it was in Spanish, so the jury could hear the
tenor of their voices. The court agreed.
       The court and the parties reviewed the transcript of the call, and defense counsel
objected to certain portions where Sanchez-Garcia referred to previously serving time
and his possible sentence in this case. The prosecutor replied Sanchez-Garcia’s voluntary
statements were relevant to show his motive in asking P.S. not appear because he did not
want to return to prison.
       The court granted defense counsel’s motion to exclude certain sections from the
translated transcript. The court and the parties also agreed to a stipulation for the jury to
authenticate the telephone call.
       As set forth above, the recording of Sanchez-Garcia’s call was played for the jury,
the transcript introduced into evidence, and the parties stipulated to the dates of the call
and the scheduled preliminary hearing.
       C.     CALCRIM No. 371
       The court instructed the jury with CALCRIM No. 371 regarding the jail call:
       “If the defendant tried to hide evidence or discourage someone from testifying
against him, that conduct may show that he was aware of his guilt. If you conclude that
the defendant made such an attempt, it is up to you to decide its meaning and importance.
However, evidence of such an attempt cannot prove guilt by itself.”
       D.     Analysis
       A defendant’s efforts to suppress harmful evidence is relevant and probative of his
or her consciousness of guilt. (People v. Flinner (2020) 10 Cal.5th 686, 719-720; People
v. Vines (2011) 51 Cal.4th 830, 867, overruled on another point by People v. Hardy

                                             20.
(2018) 5 Cal.5th 56, 104; People v. Edelbacher (1989) 47 Cal.3d 983, 1007.) “The
inference of consciousness of guilt from willful falsehood or fabrication or suppression of
evidence is one supported by common sense, which many jurors are likely to indulge
even without an instruction.” (People v. Holloway (2004) 33 Cal.4th 96, 142.) Evidence
showing consciousness of guilt is generally admissible within the trial court’s discretion,
and the court’s ruling is reviewed for abuse of that discretion. (People v. Anderson
(2018) 5 Cal.5th 372, 391; People v. Kopatz (2015) 61 Cal.4th 62, 85.)
       Sanchez-Garcia argues evidence about his jail call to P.S. was irrelevant and
prejudicial because there was no dispute Sanchez-Garcia made the statements to P.S. in
the car, but the defense theory was that he did not intend to threaten P.S. Sanchez-Garcia
asserts that he “fails to see how a call to his mother attempting to discourage her from
testifying was relevant in helping to prove to the jury whether his conduct was ‘wilfull,’
‘unequivocal’ or caused his mother to be in ‘sustained fear for [her] own safety.’ ”
       The court did not abuse its discretion. Sanchez-Garcia’s arguments beg the
question about the potential evidence against him. P.S. was the only witness to Sanchez-
Garcia’s threat in the car. While Deputy Pruneda recorded P.S.’s report about the threat
on his bodycam, there is no evidence that Sanchez-Garcia was present at the moment that
Pruneda interviewed P.S. outside Letty’s house, or that Sanchez-Garcia was aware of the
existence of the recording when he called P.S. from jail. Indeed, Sanchez-Garcia’s first
question to P.S. was whether “they” had said anything about how much time he faced,
indicating that he was unaware of the full extent of the prosecution’s case. P.S. testified
she did not know her statements to Pruneda were recorded.
       Based on these circumstances, Sanchez-Garcia’s efforts to convince P.S. not to
appear at the preliminary hearing were highly relevant for the jury to consider as to his
consciousness of guilt – that he attempted to persuade the only eyewitness to his threat in
the car not to testify at the preliminary hearing so that the charge would be dropped.



                                            21.
       The undue prejudice that Evidence Code section 352 protects against is not “ ‘the
damage to a defense that naturally flows from relevant, highly probative evidence,’ ” but
that which “ ‘ “uniquely tends to evoke an emotional bias against the defendant as an
individual and which has very little effect on the issues.” ’ ” (People v. Nguyen (2015)
61 Cal.4th 1015, 1035.) Sanchez-Garcia’s statements to the only eyewitness were highly
probative of his consciousness of guilt and were not unduly prejudicial.
       Sanchez-Garcia further argues CALCRIM No. 371 violated his due process rights
and was prejudicial because it directed the jury to make an improper permissive inference
of guilt from his statements during the call from jail.12 CALCRIM No. 371 is an
instruction that permits, but does not require, the jury to draw a particular inference, and
“[p]ermissive inferences violate due process only if the permissive inference is
irrational.” (People v. Goldsmith (2014) 59 Cal.4th 258, 270; People v. Wiidanen (2011)
201 Cal.App.4th 526, 533.) The California Supreme Court has rejected similar
challenges to the constitutionality of CALCRIM No. 371 and other instructions on
consciousness of guilt. (See People v. Scully (2021) 11 Cal.5th 542, 595-596; People v.
Bryant, Smith and Wheeler (2014) 60 Cal.4th 336, 438; People v. Coffman and Marlow
(2004) 34 Cal.4th 1, 102-103; People v. Taylor (2010) 48 Cal.4th 574, 630; People v.
Jackson (1996) 13 Cal.4th 1164, 1222-1224; People v. Hernandez Rios (2007) 151
Cal.App.4th 1154, 1158-1159.) We decline to reconsider or overrule these cases. (See
Auto Equity Sales, Inc. v. Superior Court (1962) 57 Cal.2d 450, 455.)
III.   Admission of the 2015 Incident
       Sanchez-Garcia contends the court improperly granted the People’s motion to
introduce evidence about the 2015 incident, when he hit P.S. with the table leg. Sanchez-
Garcia argues the 2015 incident was not similar enough to the charged offense to be

12     Sanchez-Garcia concedes he did not object to CALCRIM No. 371. As he notes,
however, we may review a claim of instructional error that may affect a defendant’s
substantial rights even when the defendant failed to object. (People v. Cage (2015) 62
Cal.4th 256, 285 (Cage).)

                                             22.
relevant and admissible for any purpose under Evidence Code section 1101 because it
involved a physical assault since the charged offense was based on verbal statements.
Sanchez-Garcia asserts that evidence about the prior incident “amounted to no more than
character evidence to show that [he] had the propensity to commit the current offense.”
       Sanchez-Garcia argues the admission of the evidence was prejudicial because
there was insufficient evidence that P.S. was in sustained fear to support the section 422
conviction, and “[o]nce the jury heard the prior conduct evidence, it was easy for them to
conclude that [Sanchez-Garcia] was capable of violent behavior in 2018, regardless of
whether the evidence of the current offense demonstrated that [P.S.] was actually in fear.”
       A.     Sanchez-Garcia’s Motion to Exclude
       Defense counsel filed a pretrial motion to exclude any evidence of Sanchez-
Garcia’s prior convictions.
       The defense motion also anticipated the prosecution would move to admit
evidence of the 2015 incident where Sanchez-Garcia hit P.S. with the table leg and
argued the evidence should be excluded because Sanchez-Garcia was “18 at the time and
was off of his ADHD medication,” the evidence was “not admissible under any exception
to “[Evidence Code] section 1100,” and it was prejudicial under Evidence Code section
352.
       B.     The Prosecution’s Motion to Admit the 2015 Incident
       In response, the prosecutor filed a pretrial motion in limine that if Sanchez-Garcia
testified, he should be impeached with his prior convictions for felony robbery in October
2015 (§ 212.5), and misdemeanor assault with a deadly weapon in May 2015 (§ 245,
subd. (a)(1)); the assault conviction was based on the incident where Sanchez-Garcia hit
P.S. with the table leg.
       As a separate matter, the prosecution’s motion sought to introduce evidence about
Sanchez-Garcia’s prior act of hitting P.S. with the table leg in 2015, independent of his
prior conviction and regardless of whether he testified. The prosecution’s motion argued

                                            23.
his prior conduct was admissible because it was “highly relevant as it goes to the
credibility of [Sanchez-Garcia’s] threat, the sustained fear element, and the reasonability
of [P.S.’s] fear,” since the People had the burden of proving these elements for a violation
of section 422. The prosecution’s motion argued the evidence was not being used to
prove Sanchez-Garcia’s conduct in conformity but to show his “threats [were] credible,
that he meant them when he said them, that [P.S.’s] fear was credible, and that she would
be correct in fearing [Sanchez-Garcia] would actually attempt to carry out these threats.”
       The prosecution’s motion expressly relied on People v. Culbert (2013) 218
Cal.App.4th 187 (Culbert) in support of introduction of the 2015 incident and
summarized the facts, where the defendant in that case was charged with making a
criminal threat to his son, and the court held his prior criminal threat to his former wife in
the son’s presence was admissible to show the defendant’s intent that his statements
during the charged offense should be understood as threats, and the reasonableness of his
son’s fear after the threat was made. As applicable to this case, the prosecution argued
the trial court “would be on extremely solid ground” to rely on Culbert and admit
evidence about the 2015 incident since it involved the same victim.13
       C.     Pretrial Hearing
       Prior to trial, the court heard the parties’ arguments on whether evidence about the
2015 incident was admissible. The prosecutor argued evidence about Sanchez-Garcia’s
conduct during the 2015 incident was admissible independent of his prior conviction, and
P.S. could testify about the incident without mentioning the conviction.
       Defense counsel argued the evidence should be excluded because there was “a
very specific reason for that behavior” in 2015 and it had nothing to do with the charged
offense. Counsel cited to the police report from 2015, where P.S. said Sanchez-Garcia




13     We will further address the facts and holding in Culbert below.

                                             24.
was 18 years old, he was “off his ADHD medicine,” and he tore up the house and hit her
with a table leg, as the different circumstances.
              1.     The Court’s Ruling
       The court held Sanchez-Garcia’s prior criminal convictions were inadmissible
unless he testified. As to the evidence about the 2015 incident, the court stated: “I’m
going to permit the witness to testify as to the prior incident without – but not testify that
there was a conviction arising from that.”
       D.     Motion for Mistrial
       As set forth above, P.S. testified on direct examination and denied making certain
statements to Deputy Pruneda about the charged offense. The prosecutor asked her:

             “Q. And you didn’t say that this is not the first time he said he’s
       wanted to kill you?

              “A.    There hasn’t been any, no.” (Italics added.)
       Immediately after this exchange, the prosecutor asked P.S. about the 2015
incident, as set forth above. Shortly after this testimony and outside the jury’s presence,
defense counsel moved for a mistrial and argued the prosecutor improperly relied on the
2015 incident for a matter beyond the court’s earlier evidentiary ruling because it was
admitted for the limited purpose of establishing P.S.’s reasonable belief and sustained
fear as elements of the criminal threats charge. Counsel conceded P.S. “obviously was
not very forthcoming,” did not want to testify, and downplayed the incident, but argued
the prosecutor improperly used the 2015 incident to impeach “the alleged victim and as
… propensity evidence that [Sanchez-Garcia] tends to be violent and therefore [P.S.]
must be lying if she said she wasn’t afraid of him that day.”
       The prosecutor replied that his questions to P.S. were within the court’s
evidentiary ruling because he asked whether she was afraid of Sanchez-Garcia when
Sanchez-Garcia made the statements in the car based on the prior 2015 incident, in order
to show her sustained and reasonable fear. The prosecutor stated he would argue to the


                                             25.
jury that her fear was reasonable and sustained when Sanchez-Garcia threatened her in
the car because Sanchez-Garcia was similarly upset and angry during the prior incident.
              1.     The Court’s Denial of the Mistrial Motion
        The court denied Sanchez-Garcia’s motion for mistrial and found the prosecutor’s
questions about whether Sanchez-Garcia was upset during both the 2015 incident and the
charged offense were “simply trying to make an argument that if he was upset in a similar
manner in the latter incident as he had been in the prior incident, there would be a reason
for her to be afraid in the second incident as she was in the first incident.” The court
granted defense counsel’s request for a limiting instruction about the 2015 incident.
        E.    The Prosecution’s Motion to Call the Investigating Deputy
        After P.S. testified, the prosecutor moved to call Deputy Seibert because he
investigated the 2015 incident, interviewed P.S., and took photographs of P.S.’s head
injury and the table leg. The prosecutor argued Seibert’s testimony was relevant to
impeach P.S.’s trial claim that Sanchez-Garcia did not hit her on the head during the 2015
incident, her attempt to minimize the incident, her attitude toward the prosecution, and
refute her claim that she wasn’t afraid of Sanchez-Garcia.
        Defense counsel objected to calling Deputy Seibert. In the alternative, counsel
argued that would open the door to introducing defense evidence about other
circumstances surrounding the 2015 incident that the prosecution previously objected to,
such as P.S.’s statements that Sanchez-Garcia was not taking his ADHD medication, she
did not want Sanchez-Garcia prosecuted in this case, and she only wanted him to get
help.
              1.     The Court’s Ruling
        The court held the prosecutor could call Deputy Seibert about the 2015 incident,
and that would open the door to defense counsel asking P.S. about further evidence
regarding the 2015 incident. At trial, Deputy Seibert testified as set forth above. Defense
counsel did not recall P.S. to testify about any other aspects of the 2015 incident.

                                             26.
          F.     Instruction
          The court granted defense counsel’s motion for a limiting instruction on the prior
acts evidence and gave CALCRIM No. 375 as follows.

                  “The People presented evidence that [Sanchez-Garcia] committed
          another offense of assault with a deadly weapon that was not charged in
          this case. You may consider this evidence only if the People have proved
          by a preponderance of the evidence that [Sanchez-Garcia] in fact
          committed the uncharged offense or act.”
          The instruction defined proof by a preponderance of the evidence and further
stated:

          “If you decide that [Sanchez-Garcia] committed the uncharged offense, you
          may, but are not required to, consider that evidence for the limited purpose
          of deciding whether the threat actually caused [P.S.] to be in sustained fear
          for her own safety and/or whether [P.S.’s] fear was reasonable under the
          circumstances.

                  “In evaluating this evidence, consider the similarity or lack of
          similarity between the uncharged offense and the charged offense. Do not
          consider this evidence for any other purpose. Do not conclude from this
          evidence that [Sanchez-Garcia] has a bad character or is disposed to
          commit a crime. If you conclude that [Sanchez-Garcia] committed the
          uncharged offense, that conclusion is only one factor to consider along with
          all of the other evidence. It is not sufficient by itself to prove that
          [Sanchez-Garcia] is guilty of the charge of criminal threats. The People
          must still prove that charge beyond a reasonable doubt.”
          The court denied the prosecutor’s request to include language in CALCRIM
No. 375, that Sanchez-Garcia “acted with the intent that his threat be taken as a threat
under [Evidence Code section] 1101,” in addition to relevance as to the reasonableness
and sustained fear elements of section 422.
          G.     Evidence Code Sections 1101, 1109, and 352
          Under Evidence Code section 1101, “[e]vidence of defendant’s commission of
other crimes, civil wrongs or bad acts is not admissible to show bad character or
predisposition to criminality, but may be admitted to prove some material fact at issue
such as motive, opportunity, intent, preparation, plan, knowledge, identity, absence of

                                               27.
mistake or accident.” (Cage, supra, 62 Cal.4th at p. 273.) “In this inquiry, the degree of
similarity of criminal acts is often a key factor, and ‘there exists a continuum concerning
the degree of similarity required for cross-admissibility, depending upon the purpose for
which introduction of the evidence is sought: “The least degree of similarity … is
required in order to prove intent.…” … By contrast, a higher degree of similarity is
required to prove common design or plan, and the highest degree of similarity is required
to prove identity.’ ” (People v. Jackson (2016) 1 Cal.5th 269, 300.)
       “Ordinarily, propensity evidence – evidence that a defendant committed an
uncharged offense – is inadmissible to prove the defendant’s disposition to commit the
charged offense. (Evid. Code, § 1101, subd. (a).)” (People v. Kerley (2018) 23
Cal.App.5th 513, 531 (Kerley).) Evidence Code section 1109 is an exception to the
general rule against admission of “ ‘so-called “propensity” or “disposition” evidence’ ”
when a defendant accused of an offense involving domestic violence has committed prior
acts of domestic violence. (People v. Baker (2021) 10 Cal.5th 1044, 1089.) “[Evidence
Code s]ection 1109 provides, in relevant part, ‘in a criminal action in which the defendant
is accused of an offense involving domestic violence, evidence of the defendant’s
commission of other domestic violence is not made inadmissible by [Evidence Code
s]ection 1101 if the evidence is not inadmissible pursuant to [Evidence Code s]ection
352.’ ” (Kerley, supra, 23 Cal.App.5th at p. 531.) Evidence Code section 1109 thus
“permits the admission of defendant’s other acts of domestic violence for the purpose of
showing a propensity to commit such crimes.” (People v. Hoover (2000) 77 Cal.App.4th
1020, 1024.)
       “[Evidence Code s]ection 1109 defines domestic violence as having the meaning
set forth in Penal Code section 13700, and the further meaning set forth in Family Code
section 6211, so long as the act occurred within five years of the charged offense, subject
to a hearing under to [Evidence Code] section 352. ([Evid. Code, ]§ 1109, subd. (d)(3).)”
(People v. Ogle (2010) 185 Cal.App.4th 1138, 1143.) “[Evidence Code s]ection 1109

                                            28.
applies if the offense falls within the Family Code definition of domestic violence
evidence if it does not fall within the more restrictive Penal Code definition.” (Id. at
p. 1144.) The Family Code’s definition includes abuse committed against a “person
related by consanguinity or affinity within the second degree.” (Fam. Code, § 6211,
subd. (f).) “Lineal kinship or consanguinity is the relationship between two persons, one
of whom is a direct descendant of the other.” (Prob. Code, § 13, subd. (b).) “[P]arent
and child are related in the first degree of lineal kinship or consanguinity.” (Ibid.)
       Evidence admissible under Evidence Code sections 1101 and/or 1109 “is subject
to exclusion under [Evidence Code] section 352 if the probative value of the evidence is
outweighed by a danger of undue prejudice. [Citation.] ‘ “The ‘prejudice’ referred to in
… [Evidence Code] section 352 applies to evidence which uniquely tends to evoke an
emotional bias against the defendant as an individual and which has very little effect on
the issues. In applying [Evidence Code] section 352, ‘prejudicial’ is not synonymous
with ‘damaging.’ ” ’ ” (People v. Megown (2018) 28 Cal.App.5th 157, 164
(Megown); Kerley, supra, 23 Cal.App.5th at p. 532.)
       We review the trial court’s rulings on the admission of evidence for an abuse of
discretion. (People v. McCurdy (2014) 59 Cal.4th 1063, 1095.) We presume that a
judgment or order of the trial court is correct, all intendments and presumptions are
indulged to support it on matters as to which the record is silent, and error must be
affirmatively shown. (People v. Giordano (2007) 42 Cal.4th 644, 665-667; People v.
Stowell (2003) 31 Cal.4th 1107, 1114-1115; People v. Santori (2015) 243 Cal.App.4th
122, 126.) “ ‘ “No rule of decision is better or more firmly established by authority, nor
one resting upon a sounder basis of reason and propriety, than that a ruling or decision,
itself correct in law, will not be disturbed on appeal merely because given for a wrong
reason. If right upon any theory of the law applicable to the case, it must be sustained
regardless of the considerations which may have moved the trial court to its



                                             29.
conclusion.” ’ ” (People v. Zapien (1993) 4 Cal.4th 929, 976; People v. Smithey (1999)
20 Cal.4th 936, 972; People v. Turner (2020) 10 Cal.5th 786, 807.)
       H.     People v. Culbert
       As noted above, the prosecution in this case expressly relied on People v. Culbert,
supra, 218 Cal.App.4th 187, in support of the motion to admit evidence about the 2015
incident.
       In Culbert, the defendant was convicted of criminal threats arising out of an
incident at his home when his teenage sons, H. and C., got into an argument. The
defendant separated the boys, determined H. was the instigator, and ordered H. to go into
the bathroom for a time out. H. went into the bathroom, but he yelled and cursed at the
defendant. The defendant went into a bedroom and, outside the presence of the boys,
retrieved his revolver and unloaded it. The defendant went into the bathroom and H.
continued to curse him. The defendant spun the cylinder, placed the revolver to H.’s
head, ordered him not to lie or yell at him again, and then pulled the trigger of the empty
weapon at least once. H. testified he felt threatened and very scared, and believed the
defendant was going to blow his head off. Following an anonymous phone call that was
made to H.’s mother, H. confirmed the incident had occurred. (Culbert, supra, 218
Cal.App.4th at pp. 188-189.)
       The defendant was charged and convicted of making a criminal threat to H. At
trial, the court granted the prosecution’s motion to introduce evidence about a prior
incident when he made a criminal threat in 1999 to his former wife, the mother of H. and
C., when they disagreed about visitation. During the prior incident, the defendant arrived
at his former wife’s apartment, ripped off the screen and broke down the front door, and
threatened to kill her in the presence of H. and C. As a result of the 1999 incident, the
defendant was convicted of violating section 422 and making a criminal threat to his
former wife. (Culbert, supra, 218 Cal.App.4th at p. 189.)



                                            30.
       On appeal in Culbert, the defendant argued the court abused its discretion when it
admitted evidence about the prior incident against his former wife because it occurred
more than 10 years before the charged offense and it was unduly prejudicial. (Culbert,
supra, 218 Cal.App.4th at p. 191.) Culbert rejected the defendant’s arguments and, in
doing so, cited to the provisions of Evidence Code sections 1101 and 1109, and held the
evidence was admissible under both statutes and was not unduly prejudicial under
Evidence Code section 352. (Id. at pp. 191-192.)
       Culbert held the defendant’s “prior offense had probative value. [The defendant]
threatened to kill H. and C.’s mother. Regardless of whether [the defendant] was armed
when he broke into the apartment and made the threat, his conduct was relevant to show
his intent that his statements be understood as threats, his propensity to make threats to
family members and the reasonableness of H.’s fear after the threat was made. [The
defendant’s] prior conduct was not unduly inflammatory: his ex-wife did not recall [the
defendant] being armed when he broke into her apartment and he did not actually injure
her or the children. There was no possibility the prior incident would be confused with
the charged crime because they occurred at different times and places and only the prior
incident involved [the defendant’s] ex-wife. Describing the prior incident was not time
consuming.” (Culbert, supra, 218 Cal.App.4th at p. 192.)
       Culbert acknowledged the prior incident occurred 11 years before the charged
offense14 but found “this length of time does not mandate exclusion of the evidence.
[Citation.] In both incidents, [the defendant] confronted family members in a small room
and threatened to kill them. H. was present at both incidents. Given the similarities
between the two incidents and the prior incident’s relevance in proving [the defendant’s]




14     Evidence Code section 1109, subdivision (e) states: “Evidence of acts occurring
more than 10 years before the charged offense is inadmissible under this section, unless
the court determines that the admission of this evidence is in the interest of justice.”
                                             31.
intent and H.’s reasonable fear, the trial court had discretion to admit the evidence.”
(Culbert, supra, 218 Cal.App.4th at pp. 192-193.)
       I.      The Trial Court’s Apparent Reliance on Culbert
       On appeal, Sanchez-Garcia contends the court’s decision to admit evidence about
the 2015 incident violated Evidence Code sections 1101, subdivision (b) and 352. The
People similarly address this issue based on the same statutes. Before addressing
Sanchez-Garcia’s contentions, it is important to determine the basis for the trial court’s
ruling in this case.
       The prosecution moved to introduce the 2015 incident as relevant and probative of
whether P.S. suffered sustained fear, and her fear was reasonable, as to the elements of
the charged offense of criminal threats. The court granted the motion without clarifying
the basis for its ruling but, as set forth above, the prosecution’s motion was exclusively
based on Culbert. The court later granted defense counsel’s motion for a limiting
instruction that stated the prior act evidence was admissible for the jury to “consider that
evidence for the limited purpose of deciding whether the threat actually caused [P.S.] to
be in sustained fear for her own safety and/or whether [P.S.’s] fear was reasonable under
the circumstances,” consistent with the grounds set forth in Culbert. However, the court
denied the prosecutor’s request to include language about the prior act being relevant to
establish Sanchez-Garcia’s intent.
       The entirety of the record implies the trial court relied on Culbert, which in turn
relied on both Evidence Code sections 1101 and 1109, to admit evidence about the 2015
incident. The trial court’s apparent reliance on Evidence Code section 1109 is further
supported by its denial of the prosecution’s motion to include language about intent in
CALCRIM No. 375. As in Culbert, Evidence Code section 1109 was applicable in this
case since Sanchez-Garcia was charged with committing an act of domestic violence act
against his mother, and the prior act similarly involved an act of domestic violence
offense he committed against her, based on the definitions within Evidence Code section

                                             32.
1009. In contrast to Evidence Code section 1101, evidence of the 2015 incident would
have been admissible to show Sanchez-Garcia’s propensity to commit such crimes.
(People v. Jones (2012) 54 Cal.4th 1, 49-51; People v. Hoover, supra, 77 Cal.App.4th at
p. 1024.)
       J.     Analysis
       The court did not abuse its discretion when it granted the prosecution’s motion to
admit the 2015 incident because, as in Culbert, the evidence about the prior incident was
relevant and probative about whether P.S. suffered sustained fear, and whether her fear
was reasonable, when Sanchez-Garcia made the statements in the car that were the basis
for the charged offense of violating section 422 in this case.
       Sanchez-Garcia asserts the evidence was inadmissible under Evidence Code
section 1101, subdivision (b) because of the lack of similarity between the 2015 incident
and the charged offense, since the 2015 incident involved a physical assault and there is
no evidence Sanchez-Garcia used any physical force against P.S. during the charged
offense in the car.
       Culbert rejected the same argument that the prior offense was insufficiently
similar to the charged offense even though the defendant’s conduct was different during
the prior incident and the charged offense. During the prior act in Culbert, the defendant
broke into his former wife’s apartment and threatened to kill her in the presence of her
son (his stepson); in the charged offense, he confronted that same son in a bathroom, held
an unloaded gun to his stepson’s head, pulled the trigger, and threatened to harm his
stepson. Culbert explained that both incidents were relevant, sufficiently similar, and
probative because the defendant in that case “confronted family members in a small room
and threatened to kill them. H. was present at both incidents. Given the similarities
between the two incidents and the prior incident’s relevance in proving [the defendant’s]
intent and H.’s reasonable fear, the trial court had discretion to admit the evidence.”
(Culbert, supra, 218 Cal.App.4th at pp. 192-193.)

                                             33.
       As in Culbert, there was also sufficient similarity in this case between the 2015
incident and the charged offense based on P.S.’s descriptions of how the incidents
occurred. At trial, P.S. admitted the 2015 incident occurred and Sanchez-Garcia hit her.
While she tried to downplay the nature of her injury, she ultimately testified that
Sanchez-Garcia suddenly became upset in the same manner during both the 2015 incident
and the charged offense, and she was afraid in the same way as a result of his anger.
Both incidents were similar and involved Sanchez-Garcia and the same victim, occurred
when Sanchez-Garcia suddenly became enraged, and the prior incident was admissible to
prove that P.S.’s fear was sustained and reasonable under the circumstances.
       Sanchez-Garcia argues the prosecutor improperly used the 2015 incident to
impeach P.S.’s trial testimony and her credibility and used closing argument to
characterize the prior incident as inadmissible disposition evidence. We note that
Sanchez-Garcia has not raised a prosecutorial misconduct claim in this case. In any
event, as set forth in the factual statement above, P.S. testified about the 2015 incident
and admitted Sanchez-Garcia hit her but gave conflicting testimony about whether he hit
her head, shoulder, or back. The prosecutor confronted P.S. with her prior inconsistent
statements to the investigating deputy about the 2015 incident, and later called that
deputy to testify. Evidence Code section 1101 does not preclude introduction of evidence
of a person’s prior acts for a different purpose, including “to support or attack the
credibility of a witness.” (Evid. Code, § 1101, subd. (c).) Evidence of fear is relevant to
a witness’s credibility. (People v. Valencia (2008) 43 Cal.4th 268, 302.) Evidence that a
witness had seen the defendant previously commit violent acts is admissible to bolster the
conclusion that the witness had reason to fear the defendant. (People v. Case (2018) 5
Cal.5th 1, 31.) “The victim’s knowledge of defendant’s prior conduct is relevant in
establishing that the victim was in a state of sustained fear.” (Allen, supra, 33
Cal.App.4th at p. 1156.) The prosecution’s impeachment of P.S. was not improper.



                                             34.
       Finally, we again note that the prosecutor relied on Culbert when he moved to
introduce evidence about the 2015 incident, Culbert relied on both Evidence Code
sections 1101, subdivision (b) and 1109 to find the evidence was relevant and admissible,
and the record strongly suggests the trial court relied on Culbert since it found the 2015
incident was admissible, relevant, and probative for the same reasons as relied on in
Culbert, and denied the prosecutor’s request to instruct on intent in CALCRIM No. 375.
Given this reliance, it appears the court also relied on Evidence Code section 1109 to find
the evidence was admissible. As a result, regardless of the admissibility of the
challenged evidence under Evidence Code section 1101, subdivision (b), there was no
error if the jury considered the 2015 incident as propensity evidence under Evidence
Code section 1109. (See, e.g., People v. Jones, supra, 54 Cal.4th at pp. 50-51.)
       K.     Prejudice
       Sanchez-Garcia asserts the alleged erroneous admission of the 2015 incident
violated his constitutional rights and must be evaluated pursuant to Chapman v.
California (1967) 386 U.S. 18. Sanchez-Garcia argues the error was not harmless
beyond a reasonable doubt because the jury relied on inadmissible character and
disposition evidence to convict him of violating section 422 since there was no other
evidence P.S. was in sustained fear or that her fear was reasonable when he made the
statements in the car.
       “[T]he admission of evidence, even if erroneous under state law, results in a due
process violation only if it makes the trial fundamentally unfair. [Citations.] Absent
fundamental unfairness, state law error in admitting evidence is subject to the traditional
Watson test: The reviewing court must ask whether it is reasonably probable the verdict
would have been more favorable to the defendant absent the error.” (People v. Partida
(2005) 37 Cal.4th 428, 439, italics in original, citing People v. Watson (1956) 46 Cal.2d
818, 836; People v. Lindberg (2008) 45 Cal.4th 1, 26; People v. Snow (2003) 30 Cal.4th
43, 90.) “ ‘[T]he Watson test for harmless error “focuses not on what a reasonable jury

                                            35.
could do, but what such a jury is likely to have done in the absence of the error under
consideration. In making that evaluation, an appellate court may consider, among other
things, whether the evidence supporting the existing judgment is so relatively strong, and
the evidence supporting a different outcome is so comparatively weak, that there is no
reasonable probability the error of which the defendant complains affected the result.” ’ ”
(People v. Clark (2021) 62 Cal.App.5th 939, 968.)
       Even if we were to assume the court improperly admitted evidence about the 2015
incident, any error would be harmless whether reviewed for federal constitutional error
under Chapman or state evidentiary error under Watson. Sanchez-Garcia was charged
with making a criminal threat to P.S. in the car. P.S. testified she immediately
understood Sanchez-Garcia’s statements to be threats, and her conduct was consistent
with that belief because she immediately drove to her friend’s nearby house to feel safer.
While P.S.’s testimony was inconsistent about whether Sanchez-Garcia expressly
threatened to kill her, any question about the nature of Sanchez-Garcia’s statements and
the effect on P.S. were conclusively refuted by Deputy Pruneda’s testimony and bodycam
recording: Deputy Pruneda testified P.S. was nervous, scared, and had tears in her eyes,
and P.S. said on the recording: “He started to get agitated, ‘take me here, take me here,
take me,’ and he began to get agitated and he told me that he was going to kill me. He
said, ‘go to the field, tomorrow you see God.’ And I was afraid and I came over here.”
(Italics added.) P. S. told Pruneda she wanted Sanchez-Garcia arrested and she was
willing to testify against him.
       The court found the prior act evidence relevant to the elements of section 422 that
P.S. suffered sustained fear and the fear was reasonable. However, Deputy Pruneda’s
testimony and P.S.’s recorded statements separately established that P.S.’s fear was
sustained and reasonable, and she continued to be afraid of Sanchez-Garcia by the time
Pruneda responded to the 911 call, which occurred after Sanchez-Garcia made the



                                            36.
statements, she drove to Letty’s house, ran inside, told Letty and Letty’s family what
happened, and agreed that someone should call 911.
       We further note the jury was instructed with CALCRIM No. 375, that the jury
could only consider the prior act evidence for the limited purpose of deciding whether the
threat actually caused P.S. to be in sustained fear for her own safety and/or whether her
fear was reasonable under the circumstances, that it could not conclude from the evidence
that Sanchez-Garcia had a bad character or was disposed to commit a crime, the
uncharged offense was only one factor to consider along with all of the other evidence, it
was not sufficient by itself to prove that the Sanchez-Garcia was guilty of the charge of
criminal threats, and the People still had to prove the charge beyond a reasonable doubt.
The instruction was consistent with California law and did not reduce the prosecution’s
burden of proof. (People v. Virgil (2011) 51 Cal.4th 1210, 1259-1260; People v. Reliford
(2003) 29 Cal.4th 1007, 1016.)
       We thus conclude that even if the 2015 incident was erroneously admitted, any
error was not prejudicial.
IV.    Ineffective Assistance; Failure to Request Voluntary Intoxication Instruction
       Sanchez-Garcia contends his trial attorney was prejudicially ineffective for failing
to request CALCRIM No. 3426 on voluntary intoxication, that states: “You may
consider evidence, if any, of the defendant’s voluntary intoxication … only in deciding
whether the defendant acted” with the specific mental state required to be convicted of a
specific intent crime.
       Sanchez-Garcia argues the instruction would have been supported by P.S.’s trial
testimony, there was no reason counsel should not have asked for the instruction, and the
failure to request the instruction was prejudicial because Sanchez-Garcia’s voluntary
intoxication would have negated the specific intent required for a conviction of criminal
threats in violation of section 422.



                                            37.
       A.     Ineffective Assistance
       “When challenging a conviction on grounds of ineffective assistance, the
defendant must demonstrate counsel’s inadequacy. To satisfy this burden, the defendant
must first show counsel’s performance was deficient, in that it fell below an objective
standard of reasonableness under prevailing professional norms. Second, the defendant
must show resulting prejudice, i.e., a reasonable probability that, but for counsel’s
deficient performance, the outcome of the proceeding would have been different. When
examining an ineffective assistance claim, a reviewing court defers to counsel’s
reasonable tactical decisions, and there is a presumption counsel acted within the wide
range of reasonable professional assistance.” (People v. Mai (2013) 57 Cal.4th 986, 1009
(Mai).)
       “It is particularly difficult to prevail on an appellate claim of ineffective
assistance. On direct appeal, a conviction will be reversed for ineffective assistance only
if (1) the record affirmatively discloses counsel had no rational tactical purpose for the
challenged act or omission, (2) counsel was asked for a reason and failed to provide one,
or (3) there simply could be no satisfactory explanation. All other claims of ineffective
assistance are more appropriately resolved in a habeas corpus proceeding.” (Mai, supra,
57 Cal.4th at p. 1009; People v. Hoyt (2020) 8 Cal.5th 892, 958.)
       B.     P.S.’s Testimony About Sanchez-Garcia’s Alleged Drug Use
       Sanchez-Garcia did not testify at trial. Sanchez-Garcia’s appellate arguments
about evidence in support of a voluntary intoxication instruction are primarily based on
P.S.’s trial testimony about his alleged drug use.
       On direct examination, P.S. testified that everything had been okay with Sanchez-
Garcia while they were driving around on the day of the incident. When Sanchez-Garcia
asked her to drive to Broadway, however, something changed. “He got upset. He’s not
bad. He is good. Drugs make him change. He was always different at home….”



                                             38.
       “[THE PROSECUTOR]. Now, what was going on—what led up
to him saying this? Can you describe what was happening in the car?

          “[P.S.].   When he gets drugs, he gets upset.

          “Q.        Was he upset that day?

          “A.        No. Everything was fine.

        “Q.           At the time he was saying these comments to drive to
the field, that you would see God tomorrow, did he seem upset?

          “A.        Yes, he was upset.

          “Q.        Did he seem angry?

          “A.        Yes.

          “Q.        Had you just been in an argument?

          “A.        No.

          “Q.        Did it just come out of the blue, out of nowhere?

          “A.        Yes, because he was under the influence of drugs.

          “Q.        How do you know?

          “A.        Because he changes.

          “Q.        So did you see him do any drugs?

          “A.        No.

          “Q.        On that day, you didn’t see him doing any drugs?

          “A.        No.

          “Q.        He just got mad at you and told you to drive to the
fields?

          “A.        [Yes].”




                                    39.
       On cross-examination, defense counsel asked P.S. if they had been arguing prior
to Sanchez-Garcia’s statement about going to the field. P.S. testified: “He got upset for
nothing. I blame the drugs.”15
       P.S. testified she did not see Sanchez-Garcia use drugs earlier that day or during
the drive. She suspected he used drugs because his attitude changed. They were together
the whole time, he was happy, and he suddenly changed. She did not know if he had an
opportunity to use drugs, but “I don’t understand his change in attitude, but I blame that
he does that,” because suddenly he made the statement about going to the field.
       Also at trial, P.S. testified Sanchez-Garcia had not been drinking when they were
driving around in the car. On Deputy Pruneda’s recording, however, P.S. reported that
while they were driving around, Sanchez-Garcia “bought himself a beer” and then
became agitated and made the statement about going to the field and P.S. seeing God.
       C.     Defense Counsel’s Closing Argument
       Defense counsel set forth the defense theory in closing argument. Counsel
admitted Sanchez-Garcia made certain statements in the car to P.S. but argued his
statements did not constitute criminal threats. Counsel asserted that P.S. may have been
influenced when she talked about the incident with Letty and Letty’s family, that Letty
and Bre became “agitated and worked up,” and had decided to call the police. Counsel
further asserted that Bre initially talked to the deputy, likely causing P.S. to have second
thoughts about what she believed had happened, and that influenced her statement to the
deputy.
       Counsel separately argued Sanchez-Garcia’s alleged threat was not unconditional
because they were in the car, he could not act on it, and he said it would happen
“tomorrow.” Counsel further argued that even though Sanchez-Garcia had time to act on



15     The prosecutor made a relevance objection to defense counsel’s question and
P.S.’s answer, and the court overruled it.

                                             40.
the alleged threat, he did not do anything to P.S. when she drove to Letty’s house or got
out of the car.
       Defense counsel also addressed P.S.’s testimony that she thought Sanchez-Garcia
was using drugs and argued P.S. did not know for sure and admitted she never saw him
use drugs that day.
       D.     Probation Report
       While the contents of the probation report were not before the jury, Sanchez-
Garcia cites to certain statements in that report in support of his appellate argument that
counsel was ineffective for failing to request a voluntary intoxication instruction.
       As previously explained, Sanchez-Garcia was convicted of misdemeanor assault in
May 2015, based on the incident when he hit P.S. with the table leg, and was placed on
probation (§ 245, subd. (a)(1)).
       In June 2015, Sanchez-Garcia was convicted of being under the influence of a
controlled substance and placed on probation. (Health & Saf. Code, § 11550, subd. (a).)
       In October 2015, Sanchez-Garcia was convicted of felony robbery and sentenced
to three years in prison (§ 212.5).
       Sanchez-Garcia was released on parole on May 12, 2018. On May 25, 2018,
Sanchez-Garcia was convicted of possession of a controlled substance and placed on
probation. (Health & Saf. Code, § 11377, subd. (a).) Sanchez-Garcia committed the
charged incident on July 17, 2018.
              1.      Sanchez-Garcia’s Statements
       After he was convicted in this case, Sanchez-Garcia was interviewed by the
probation officer for preparation of the probation report. Sanchez-Garcia stated he first
consumed alcohol when he was 14 years old and last drank in July 2018, when he was
arrested in this case. Sanchez-Garcia stated that during that time period, he drank “a 40
oz once a month.” Sanchez-Garcia further stated that “he is violent when he gets drunk



                                             41.
but he does not drink to get drunk,” and he did not consider himself an alcoholic or a
heavy drinker.
       Sanchez-Garcia stated that he first used marijuana when he was 14 years old and
last used in July 2018. Sanchez-Garcia said that he used two to three grams of marijuana
daily during this time period. Sanchez-Garcia said he used cocaine three times when he
was 14 years old. He first used methamphetamine when he was 13 years old and last
used in July 2018. “During this time period, [Sanchez-Garcia] smoked ‘a lot,’ possibly a
quarter ounce of methamphetamine daily.” Sanchez-Garcia said that he first used heroin
when he was 19 years old and last used on May 8, 2018, two months before the charged
offense. “During this time period, [Sanchez-Garcia] injected three ‘dimes’ of heroin
daily.” He no longer considered himself a drug addict because “ ‘I’m in a different frame
of mind now. I can get it now but it’s better being sober.’ ”
       According to the probation officer, “[w]hen asked if he was drinking or using
drugs prior to the offense, [Sanchez-Garcia] stated he was drunk and had used heroin, but
they did not know that. [He] further stated he drank a ‘32’ that day and used a ‘dime of
heroin.’ [Sanchez-Garcia] admitted alcohol and drugs played a role in the commission of
the offense stating, ‘I wasn’t thinking.’ ”
       E.     Voluntary Intoxication and Criminal Threats
       “The mere fact that a defendant may have been drinking prior to the commission
of a crime does not establish intoxication or require the giving of a requested instruction
thereon.” (People v. Miller (1962) 57 Cal.2d 821, 830-831.) “Evidence of voluntary
intoxication is admissible solely on the issue of whether or not the defendant actually
formed a required specific intent” to commit an offense. (§ 29.4; CALCRIM No. 3426.)
       A violation of section 422, criminal threats, requires the prosecution to prove the
defendant made the threat with the specific intent that the statement be taken as a threat,
even if there is no intent of actually carrying it out. (People v. Toledo, supra, 26 Cal.4th
at pp. 227-228.)

                                              42.
       Even if a defendant is charged with a specific intent offense, the trial court does
not have a sua sponte duty to give a voluntary intoxication instruction, and it is only
available upon defendant’s request if supported by substantial evidence. (People v.
Verdugo (2010) 50 Cal.4th 263, 295.) “A defendant is entitled to such an instruction only
when there is substantial evidence of the defendant’s voluntary intoxication and the
intoxication affected the defendant’s ‘actual formation of specific intent.’ ” (People v.
Williams (1997) 16 Cal.4th 635, 677; People v. Verdugo, supra, 50 Cal.4th at p. 295.)
“In determining whether the evidence is sufficient to warrant a jury instruction, the trial
court does not determine the credibility of the defense evidence, but only whether ‘there
was evidence which, if believed by the jury, was sufficient to raise a reasonable doubt.’ ”
(People v. Salas (2006) 37 Cal.4th 967, 982.) Even upon request, however, “an
intoxication instruction is not required when the evidence shows that a defendant ingested
drugs or was drinking, unless the evidence also shows he became intoxicated to the point
he failed to form the requisite intent or attain the requisite mental state.” (People v. Ivans
(1992) 2 Cal.App.4th 1654, 1661 (Ivans).)
       F.     Analysis
       Sanchez-Garcia was charged with a specific intent offense and voluntary
intoxication was potentially applicable in this case. The instruction would not have been
inconsistent with the defense theory of the case as set forth by counsel in closing
argument – that Sanchez-Garcia made certain statements to P.S. in the car, but those
statements did not satisfy the elements required to prove a violation of section 422.
       The record, however, suggests defense counsel made the tactical decision not to
request a voluntary intoxication instruction. P.S. testified as to her belief that Sanchez-
Garcia became upset and angry during both the 2015 incident and the charged offense
because he used drugs. P.S. also testified that she never saw Sanchez-Garcia use drugs
on those particular days or at any time, or that Sanchez-Garcia admitted to her that he



                                             43.
used drugs, even though they lived together and (according to the probation report)
Sanchez-Garcia had prior drug-related convictions.
       Also, at trial, P.S. testified that she did not see Sanchez-Garcia drink anything
while they were together on the day of the charged offense. On the day of the incident,
however, she told Deputy Pruneda that they had stopped so Sanchez-Garcia could buy a
beer, and he threatened her after that. Pruneda testified that he asked P.S. if Sanchez-
Garcia had any mental health issues, and she said no, but he called an ambulance to
“clear” Sanchez-Garcia, raising the inference that he was clearing Sanchez-Garcia for
mental health issues before he was taken into custody outside of Letty’s house. Pruneda
never testified that Sanchez-Garcia appeared intoxicated or under the influence of either
alcohol or a controlled substance.
       On appeal, Sanchez-Garcia cites to both P.S.’s trial testimony and his own
posttrial statements in the probation report about his alleged drug use, in support of his
argument that defense counsel was prejudicially ineffective for failing to request a
voluntary intoxication instruction. Sanchez-Garcia’s statements in the probation report
constitute hearsay and were not before the trial court. Defense counsel received the
probation report, and she was presumably aware of the report’s contents, including
Sanchez-Garcia’s posttrial statements about his alleged drug use.
       Sanchez-Garcia’s account of his alleged drug use, as given to the probation officer
after he was convicted, might have supported a voluntary intoxication instruction if he
had similarly testified. However, defense counsel could have only requested the
instruction based on evidence introduced before the jury. Since P.S. testified that she
never saw Sanchez-Garcia use drugs, and there was no evidence that Sanchez-Garcia
appeared intoxicated or under the influence to the arresting officer, Sanchez-Garcia’s
own trial testimony would have been the only way to introduce this evidence. If
Sanchez-Garcia had testified at trial, he would have been impeached with his prior
conviction for felony robbery, subject to cross-examination about the details of the 2015

                                             44.
incident when he hit P.S. with the table leg and questioned about exactly what he meant
and why he made the statements to P.S. in the car.
       Defense counsel was a vigorous advocate for Sanchez-Garcia and sought to
exclude evidence of his prior convictions, his prior conduct, and his telephone call to P.S.
from jail. She vigorously objected to the prosecutor’s questions on these subjects and
moved for a mistrial based on the introduction of evidence about the 2015 incident.
Counsel was plainly aware of P.S.’s recorded statements to Deputy Pruneda about the
nature of Sanchez-Garcia’s threats in the car. In closing argument, she conceded
Sanchez-Garcia made some statements to P.S. but relied on the passage of time between
when he made the statements and the deputy’s interview with P.S. to question the role
that Letty, Bre, and their family played when they talked with P.S. about what had
happened, and she decided to call 911 and speak to the deputy.
       As explained above, a conviction will be reversed for ineffective assistance “only
if (1) the record affirmatively discloses counsel had no rational tactical purpose for the
challenged act or omission, (2) counsel was asked for a reason and failed to provide one,
or (3) there simply could be no satisfactory explanation. All other claims of ineffective
assistance are more appropriately resolved in a habeas corpus proceeding.” (Mai, supra,
57 Cal.4th at p. 1009.) Even if requested, “an intoxication instruction is not required
when the evidence shows that a defendant ingested drugs or was drinking, unless the
evidence also shows he became intoxicated to the point he failed to form the requisite
intent or attain the requisite mental state.” (Ivans, supra, 2 Cal.App.4th at p. 1661.)
       The record thus suggests defense counsel made the tactical decision not to request
the instruction since P.S.’s testimony was insufficient, Sanchez-Garcia would have been
required to testify about his alleged drug use at the time of the charged offense, and he
would have been subject to impeachment and cross-examination.
       Based on the record before this court, defense counsel’s decision not to pursue a
voluntary intoxication instruction appears both tactical and rational under the

                                             45.
circumstances, and we cannot find that counsel was ineffective in failing to request an
instruction that would not have been supported by the evidence introduced at trial without
Sanchez-Garcia’s own testimony. (See, e.g., People v. Olivas (2016) 248 Cal.App.4th
758, 770-722.)
V.     The Restitution Fine and Fees
       On March 5, 2019, the court held the sentencing hearing, imposed the second
strike term of six years in prison, and also imposed a restitution fine of $300 (§ 1202.4,
subd. (b)) and suspended the parole revocation fine of $300 (§ 1202.45).16 The court
imposed a $40 court operations assessment (§ 1465.8) and a $30 criminal conviction
assessment (Gov. Code, § 70373).17
       Sanchez-Garcia contends the court improperly imposed the fines and fees without
conducting a hearing on his ability to pay those amounts based on People v.
Dueñas (2019) 30 Cal.App.5th 1157 (Dueñas). Dueñas held that “due process of law
requires the trial court to conduct an ability to pay hearing and ascertain a defendant’s
present ability to pay” before it imposes any fines or fees. (Id. at pp. 1164, 1167.)
       The People argue forfeiture, they contend that imposition of the restitution fine
without consideration of Sanchez-Garcia’s ability to pay was constitutional, and
imposition of the assessments without a hearing on Sanchez-Garcia’s ability to pay is
harmless error in light of the record.
       In part VI, post, Sanchez-Garcia contends resentencing is required in light of the
recent enactment of Assembly Bill No. 124. The People concede Sanchez-Garcia is



16     Throughout the remainder of this opinion, we do not separately address the
matching stayed $300 parole revocation restitution fine (§ 1202.45) because it is
essentially a corollary of the section 1202.4, subdivision (b) restitution fine.
17     The minute order erroneously states the court suspended the “probation revocation
fine” of $300 pursuant to section 1202.44. The abstract of judgment correctly states the
court suspended the parole revocation fine under section 1202.45.

                                             46.
entitled to resentencing, and as discussed further below, we agree. Consequently, we do
not reach the merits of Sanchez-Garcia’s Dueñas claim as it is moot.
VI.    Assembly Bill No. 124
       On March 5, 2019, the trial court sentenced Sanchez-Garcia to a prison term of six
years, representing the upper term of three years for his conviction for criminal threats,
doubled for his prior strike conviction.
       Sanchez-Garcia argues he is entitled to a resentencing hearing pursuant to
Assembly Bill No. 124, which went into effect on January 1, 2022. (See Cal. Const., art.
IV, § 8, subd. (c); Gov. Code, § 9600, subd. (a); People v. Camba (1996) 50 Cal.App.4th
857, 865.) The People concede Assembly Bill No. 124 applies retroactively to Sanchez-
Garcia’s nonfinal judgment of conviction, requiring remand for resentencing. We agree.
       Assembly Bill No. 124 amended section 1170, by adding paragraph (6) to
subdivision (b). This paragraph provides the following: “Notwithstanding paragraph (1),
and unless the court finds that the aggravating circumstances outweigh the mitigating
circumstances that imposition of the lower term would be contrary to the interests of
justice, the court shall order imposition of the lower term if any of the following was a
contributing factor in the commission of the offense: [¶] (A) The person has experienced
psychological, physical, or childhood trauma, including, but not limited to, abuse,
neglect, exploitation, or sexual violence. [¶] (B) The person is a youth, or was a youth as
defined under subdivision (b) of Section 1016.7 at the time of the commission of the
offense. [¶] (C) Prior to the instant offense, or at the time of the commission of the
offense, the person is or was a victim of intimate partner violence or human trafficking.”
(§ 1170, subd. (b)(6), italics added.)
       Section 1016.7 defines a “youth” to include “any person under 26 years of age on
the date the offense was committed.” (Stats, 2021, ch. 695, § 4.) Sanchez-Garcia was 21
years old at the time of his commitment offense, which occurred on July 17, 2018.



                                             47.
Because of Sanchez-Garcia’s age at the time of the offense, he is eligible for
consideration for a mitigated prison term.
       The People concede Assembly Bill No. 124’s ameliorative provisions apply
retroactively to Sanchez-Garcia’s judgment of conviction, which has not yet reached
finality. (See Estrada, supra, 63 Cal.2d at p. 744 [holding that absent evidence to the
contrary, the Legislature intended amendments to statutes that reduce the punishment for
a particular crime to apply to all defendants whose judgments are not yet final on the
amendments’ operative dates]; see also People v. Superior Court (Lara) (2018) 4 Cal.5th
299, 303-304 [applying Estrada’s inference of retroactivity to Proposition 57, which
conferred a potentially ameliorative benefit to a certain class of juvenile offenders].) We
agree as well and will therefore remand this case back to the lower court for a
resentencing hearing.
VII.   Senate Bill No. 567
       At the time Sanchez-Garcia was sentenced, section 1170, subdivision (b) provided
the trial court with discretion to select the lower, middle, or upper term, after considering
the record, the probation officer’s report, other reports, statements in aggravation or
mitigation, and any other evidence introduced at the sentencing hearing, based on which
term, “in the court’s discretion, best serves the interests of justice.” (Former § 1170,
subd. (b).)
       Senate Bill No. 567, which became effective on January 1, 2022, makes the
middle term the presumptive sentence for a term of imprisonment unless certain
circumstances exist. (See Stats. 2021, ch. 731, § 1.3, adding § 1170, subd. (b)(1), (2).)
Following the passage of Senate Bill No. 567, the trial court may impose an upper term
sentence only where there are circumstances in aggravation, and the facts underlying all
of the aggravating circumstances have been stipulated by the defendant or found true
beyond a reasonable doubt by a jury or court trial. (Ibid.)



                                             48.
       Sanchez-Garcia contends he is also entitled to resentencing pursuant to Senate Bill
No. 567. The People concede Senate Bill No. 567 retroactive applies, but contend that
since resentencing is already required pursuant to Assembly Bill No. 124, Sanchez-
Garcia can raise any issues pertaining to Senate Bill No. 567 at his resentencing hearing.
       In light of our conclusion in part, VI, ante, that Sanchez-Garcia is entitled to
resentencing under Assembly Bill No. 124, we do not reach Sanchez-Garcia’s claim that
he is also entitled to resentencing following the enactment of Senate Bill No. 567. As
Senate Bill No. 567 is now in effect, it will apply prospectively to Sanchez-Garcia’s
sentence, and the trial court will be required to consider the application of this new law
upon Sanchez-Garcia’s sentence.
                                      DISPOSITION
       The sentence imposed is vacated and the matter is remanded for resentencing. The
court shall forward the amended abstract of judgment to the proper authorities. In all
other respects, the judgment is affirmed.



                                                                                  SMITH, J.
WE CONCUR:



POOCHIGIAN, Acting P. J.



SNAUFFER, J.




                                             49.